Citation Nr: 0913893	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for attention-deficit 
hyperactivity disorder (ADHD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
January 2001.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran provided testimony at April 2005 and February 
2009 hearings before the undersigned Veterans Law Judge.  
This case was the subject of Board remands dated in January 
2007, December 2007, and September 2008.  


FINDINGS OF FACT

1.  The Veteran was evaluated as psychiatrically normal by 
the service department in June 1999, prior to entry into 
active service.

2.  Competent medical evidence demonstrates that the Veteran 
clearly and unmistakably had ADHD prior to service.

3.  Competent medical evidence demonstrates that the Veteran 
had ADHD during service and that ADHD was aggravated during 
service.


CONCLUSION OF LAW

By operation of law, ADHD was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The VA General Counsel has defined a "defect" as an 
imperfection or structural abnormality.  VAOPGCPREC 82-90.  
Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).  

By contrast, service connection may be granted for diseases 
of congenital, developmental, or familial origin on the basis 
of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
VAOPGCREC 82-90.

38 C.F.R. § 3.303(c) provides in pertinent part that in the 
field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of service diagnosis will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.

In VAOPGCPREC 67-90 it is provided that congenital or 
developmental defects are normally static conditions which 
are incapable of improvement or deterioration.  It is further 
provided that a disease, on the other hand, even one which is 
hereditary in origin, is usually capable of improvement or 
deterioration.  Service connection may be granted for 
hereditary diseases that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990) published at 55 Fed. Reg. 43253 (1990).  

VAOPGCPRC 67-90 also provides that an hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, since service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background

At a June 1999 service enlistment examination, the Veteran 
was clinically evaluated as psychiatrically normal.  

An April 2000 service treatment record indicates that the 
Veteran was evaluated for mental health.  No Axis I or Axis 
II psychiatric diagnosis was rendered.  The Veteran was found 
to have a current Axis IV stressor of an occupational 
problem.  A service treatment record dated in July 2000 
indicates that the Veteran had gone through stressful changes 
(including physical problems) and had poor coping skills.  
She was referred to a pain management clinic.  In August 2000 
she was evaluated psychiatrically, and was found to have a 
pain disorder associated with medical and psychological 
factors.

The Veteran was honorably discharged from active service in 
January 2001, due to physical disability.

At an April 2005 Board hearing, the Veteran indicated she had 
been receiving psychiatric treatment since discharge from 
service, but that the doctor she had been seeing had moved 
out of town and she had been unable to obtain the records of 
treatment.  She further indicated that she had been diagnosed 
as having ADHD in October 2003.  See April 2005 Board hearing 
transcript (Tr.) at page 3.  She was to begin VA treatment in 
June 2005.  (Tr. at 4.)  She indicated she had been treated 
for psychiatric problems, then diagnosed as depression, prior 
to service and as early as at age 15.  (Tr. at 6-7.)  She 
testified that recently a doctor had told her that her 
childhood psychiatric problems were misdiagnosed and were 
actually symptoms of ADHD.  (Tr. at 9.)

Treatment reports from the VA Medical Center 
Indianapolis/Terre Haute, dated from April 2005 to February 
2007, reflect Axis I diagnoses of Attention Deficit Disorder, 
primarily inattentive type without hyperactivity and bipolar 
disorder, most recent episode hypomanic.  The VA treatment 
records indicate that psychiatric treatment records from 
previous care providers had been obtained and reviewed by VA 
treating clinicians and were a basis for the current 
treatment and diagnoses.  Psychological testing and symptom 
evaluation were said to support the current diagnosis of 
ADHD.  See, e.g., April 2006 VA outpatient treatment record 
and May 2006 addendum.  

In a report of an April 2008 VA examination, for purposes of 
adjudication of this case, the examiner noted an April 2000 
service treatment record that indicated the Veteran's mental 
status was within normal limits, with no Axis I or Axis II 
diagnosis.  The examiner further acknowledged that service 
treatment records reflected that the Veteran was seen in 
Branch Medical Clinic for stress and poor coping skills.  She 
further indicated her review of an in-service treatment 
record dated in August 2000, at which time the Veteran was 
referred to the pain management clinic, and was diagnosed as 
having a pain disorder associated with both medical and 
psychological factors.  After an extensive history and 
examination, the April 2008 VA examiner's psychiatric Axis I 
diagnoses were ADHD Combined Type, and a reading disorder.  

The April 2008 VA examiner asserted that ADHD was known to be 
a congenital or developmental disorder, not an acquired 
psychiatric disability.   She further noted that the Veteran 
had experienced symptoms of her ADHD since early childhood, 
and also had a family history of ADHD.  She opined that 
although the Veteran's ADHD diagnosis did not initially 
manifest itself during service, she demonstrated ADHD 
symptoms during her military service.  She opined that it was 
at least as likely as not that the Veteran's ADHD symptoms 
were aggravated by active service.  This was based on the 
notion that many people outgrow their ADHD symptoms and their 
ADHD symptoms begin to diminish in late adolescence or early 
adulthood.  However, in her view, the Veteran experienced 
symptoms during service and continued to experience symptoms 
at the present time that affected her functioning in school 
and her relationships.  The Veteran had also described 
increased symptoms during times of stress related to military 
service.  Based on these factors, the examiner found that it 
was at least as likely as not (50 percent or greater 
probability) that the Veteran's ADHD was aggravated by 
service. 

Analysis

In VAOPGCPREC 67-90 it is noted that congenital or 
developmental defects are normally static conditions which 
are incapable of improvement or deterioration.  It is further 
noted that a disease, on the other hand, even one which is 
hereditary in origin, is usually capable of improvement or 
deterioration.  Under this view of the law, ADHD in general, 
and the Veteran's ADHD in particular, as described by the 
April 2008 VA examiner, clearly falls into the latter 
category, i.e., that of disease that may improve or 
deteriorate rather than a static defect.  The VA examiner 
expressly noted that most people outgrow their symptoms and 
symptoms of ADHD begin to diminish in late adolescence or 
early adulthood, but in contrast to the usual course of the 
disorder the Veteran's ADHD was aggravated during service and 
the Veteran still experienced symptoms in her adulthood.  
Thus the examiner described ADHD as a disorder whose course 
was subject to worsening and improvement by its nature, and 
which in fact usually improves with age, but could be 
aggravated beyond this normal progression, thus more nearly 
meeting the VA legal criteria of a disease rather than a 
defect as contemplated in VAOPGCPREC 67-90.  Further, in the 
context of the full examination report the examiner's 
response acknowledged her finding that ADHD was a disease 
rather than a defect, since, as reflected in the report, she 
had been requested to provide an opinion as to whether ADHD 
had been aggravated during service if she had deemed it a 
congenital disease.

VAOPGCPRC 67-90 goes on to hold that an hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, since service connection may be 
granted for hereditary disease which either first manifest 
during service or which preexisted service and progressed at 
an abnormally high rate during service.  Thus, the Board must 
determine whether the presumption of sound condition at entry 
into service applies with respect to the Veteran's ADHD.

In the Board's view, the VA examiner's opinion that ADHD is 
known to be a congenital or developmental disorder is 
sufficient to demonstrate by clear and unmistakable evidence 
that the Veteran had ADHD prior to service, in light of the 
consistency with the history as provided by the Veteran and 
by the very nature of the criteria for a diagnosis of ADHD 
and the general medical understanding of ADHD as being of a 
hereditary or congenital nature.  However, the examiner 
further opined, based on a sufficient review of the record 
and a thorough history and psychiatric examination, that the 
Veteran's ADHD had worsened during service.  It is clear that 
this worsening was beyond the natural progress of the 
disease, since, in the examiner's view, the natural progress 
of the ADHD would have been for the condition to diminish or 
resolve at that point in the Veteran's life, rather than 
worsen.  Because the Veteran's condition is not shown by 
clear and unmistakable evidence not to have been aggravated 
during service, the presumption of sound condition at entry 
into service is not rebutted, and attaches in this case.  See 
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  
  
As the presumption of sound condition is not rebutted, the 
Veteran's claim becomes one for direct-incurrence service 
connection, with one result being that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  

The Board has found by operation of law as applied to the 
facts of this case that the Veteran was of sound condition at 
entry into service.  In this context, the competent medical 
evidence demonstrates that the Veteran had ADHD during 
service that is related to current ADHD, and is therefore 
sufficient to meet the criteria for service connection.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The April 2008 VA 
examiner's opinion, which is the only on-point medical 
opinion of record, is well-reasoned and based on a plausible 
and reasonably supported history and a review of the 
pertinent evidence in the claims files.  It is persuasive and 
competent medical evidence that the Veteran did have ADHD 
during service, and that this same condition has continued 
post-service and is still present.  Accordingly, entitlement 
to service connection for ADHD is warranted.


ORDER

Entitlement to service connection for ADHD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


